[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION
UNC Incorporated ("UNC"), the plaintiff in CV-93-0102824 and the defendant in CV-93-0102588, and Southeastern Connecticut Regional Resources Recovery Authority ("SCRRRA"), the defendant in CV-93-0102824 and the plaintiff in CV-93-0102588, hereby stipulate and agree as follows:
1. UNC is the owner of a parcel of land situated in the Town of Montville, County of New London, and state of Connecticut (the "subject property").
2. On February 10, 1993, SCRRRA voted to acquire an easement over a portion of the subject property (the "Turnaround Easement") in connection with SCRRRA's construction and operation of a landfill for the disposal of ash residue resulting from the processing of municipal solid waste.
3. On February 16, 1993, SCRRRA filed in this court a statement of compensation which describes the Turnaround Easement. This proceeding was denominated Docket No. CV-93-0102588. A copy of the statement of compensation is attached as Exhibit A.
4. On March 5, 1993, SCRRRA filed a certificate of taking with the court.
5. SCRRRA assessed damages in the amount of Five Thousand Dollars ($5,000.00) and deposited said sum with the clerk of the court in accordance with the provisions of Conn. Gen. Stat. § 8-130.
6. Docket No. CV-93-0102824S is an appeal from that assessment.
7. On December 29, 1993, UNC filed a Motion for Payment of CT Page 12077 Deposit in Docket No. CV-93-0102588, which was granted by the court.
8. The parties agree in settlement of these actions that Docket No. CV-93-0102824S is to be withdrawn upon the entry of the accompanying order, and that UNC hereby accepts the statement of compensation in the amount of Five Thousand Dollars ($5,000.00). This amount has been fully satisfied by the court's release to UNC of that amount, as deposited by SCRRRA with the court.
9. The parties further agree that no party shall be entitled to any further amount for interest, costs, attorneys' fees or appraisal fees.
10. Counsel for UNC filed a Certificate of Title in Docket No. CV-93-0102588S, representing that UNC is the record owner in fee simple of the subject property and listing all encumbrances on the subject property as of December 10, 1993. UNC and SCRRRA stipulate that UNC was the only party identified in the Notice filed in connection with the Certificate of Taking and that no other parties have made any claim for the amount deposited with the court by SCRRRA or for the property taken.
11. This Stipulation shall be in full force and effect upon approval by the court and entry of the order accompanying this Stipulation. If this Stipulation is not so approved it shall be void and of no force or effect.
UNC INCORPORATED
                                  By _______________________ Charles L. Howard For Shipman  Goodwin Its Attorney
                                  SOUTHEASTERN CONNECTICUT REGIONAL RESOURCES RECOVERY AUTHORITY
                                  By _______________________ Roger E. Koontz Silverstone  Koontz Its Attorney CT Page 12078
ORDER
The foregoing Stipulation having been presented to the court, it is hereby:
ORDERED that Judgment enter in accordance with this Stipulation.
BY THE COURT,
Arthur H. Healey Trial Court Referee
CERTIFICATION
I hereby certify that a copy of the foregoing Stipulation for Judgment was sent via U.S. mail on this 14th day of November, 1994 to:
Charles L. Howard Shipman  Goodwin One American Row Hartford, CT 06103-2819
Roger E. Koontz
EXHIBIT A
SOUTHEASTERN CONNECTICUT REGIONAL     : SUPERIOR COURT RESOURCES RECOVERY AUTHORITY        : : JUDICIAL DISTRICT OF v.                            : NEW LONDON AT NORWICH :
UNC INCORPORATED                      : FEBRUARY 16, 1993
STATEMENT OF COMPENSATION
The Southeastern Connecticut Regional Resources Recovery Authority (the "Authority"), the condemnor, represents and states:
1. The condemnor is a resources recovery authority, a political subdivision of the state and a municipal corporation formed pursuant to Chapter 103b of the Connecticut General Statutes and is authorized to condemn property pursuant to Section7-273bb of the Connecticut General Statutes. CT Page 12079
2. The governing body of the condemnor is the Authority.
3. On February 10, 1993, the authority voted to acquire the hereinafter described property to provide a portion of the rights required to provide access to a landfill for the disposal of ash residue resulting from the processing of municipal solid waste and found that the acquisition fulfilled a public purpose.
4. The property to be taken pursuant to this vote and this Statement of Compensation is located in the town of Montville and is more particularly bounded and described as shown on Schedule A attached hereto.
5. The names of all persons having a record interest in the property are:
UNC Incorporated
6. The condemnor has determined that the amount of the compensation to be paid to the persons entitled thereto for such property is $5,000.00 and this sum is being deposited with the clerk of the superior court in accordance with the provisions of Section 8-130 of the Connecticut General Statutes.
                                  SOUTHEASTERN CONNECTICUT REGIONAL RESOURCES RECOVERY AUTHORITY
                                  By: ______________________ Roger E. Koontz Silverstone  Koontz Its Attorneys
                                      227 Lawrence Street Hartford, CT 06106 (203) 278-5693 Juris No. 058275
SCHEDULE A
EASEMENT
An easement (the "Easement") on, over and across that certain piece or parcel of land described in Exhibit 1 of this Easement Agreement (such piece or parcel being referred to herein as the CT Page 12080 "Easement").
The terms, conditions and limitations of the aforesaid grant are as follows:
1. The Southeastern Connecticut Regional Resources Recovery Authority ("SCRRRA") shall have the following rights, all of which shall be exercised in a manner consistent with all applicable laws and regulations:
         a. to lay, construct, operate, repair, maintain, replace, rebuild, inspect and remove, upon, over, under, along and across vehicles exiting from Route 2A (as presently designated) to turn and proceed safely along Fort Shantok Road (the "Turnaround Area"); roadway appurtenances such as signs, curbing and guardrails; drainage piping structures, swales and ditches including rock lined channels; sedimentation and erosion control measures such as haybales and silt fences; and other local appurtenances required by Federal, State and local governmental authorities;
         b. to carry out grading activities and measures to control erosion and sedimentation and to maintain the slopes necessary for the support of the Turnaround Area;
         c. to trim and keep trimmed, cut, clear and remove, by mechanical means, trees or limbs or branches thereof, underbrush or other growth, any part of which are within the Easement Area and which may interfere with the exercise of the rights and/or easements herein granted, or any of them, or which may create a hazard;
         d. to enter upon. travel and transport materials over and upon said Easement Area for the purpose of constructing, inspecting, maintaining, repairing, replacing or removing any portion of the Turnaround Area;
         e. to plant trees, shrubs and other vegetation on the Easement Area for the purpose of screening the Turnaround Area from adjacent residences; and CT Page 12081
         f. to authorize its agents, contractors, employees and licensees to use the Turnaround Area for passage by vehicles.
2. The holder of the fee simple interest in the Easement Area (the "Owner") may construct and maintain a roadway on its adjoining property which connects with the Turnaround Area and may use the Turnaround Area for proposes of vehicular access to and from Fort Shantok Road; provided, however, that no such construction activity or use shall unreasonably interfere with SCRRRA's rights as set forth in Paragraph 1.
3. Subject to Paragraph 2, no person may erect any building or structure on, place or store any materials on, park or store any vehicles on, grade, excavate, fill or flood said Easement Area materially interferes with the exercise of the rights granted in Paragraph 1 to SCRRRA, or any of them, or which may create a potential or actual hazard.
4. SCRRRA shall be solely responsible for the control and maintenance of the Easement Area, and SCRRRA shall maintain the Easement Area in a clean, safe and attractive condition.
5. This Easement shall terminate if the limited access exit and entrance from Route 2A onto Fort Shantok Road which is or will be constructed to the south of the Premises is abandoned or closed.
6. The grants, covenants and stipulations herein shall be binding on and shall inure to the benefit of the successors and assigns of the Owner and of SCRRRA, respectively.
EXHIBIT 1
DESCRIPTION OF THE EASEMENT AREA
ALL THAT CERTAIN piece or parcel of land located in the Town of Montville, County of New London and State of Connecticut, designated as "Easement To SCRRRA Area = 15,750 Sq. Ft. 0.36 Acres" on a certain map entitled "Map Prepared For SCRRRA Showing An Easement On Land Of United Nuclear Corporation Fort Shantok Road Scale: 1" = 40' Montville, Connecticut February 8, 1990" and prepared by Lawrence R. Geissler, Jr., L.S. #12327 (a copy of said map is or will be on file in the Office of the Montville Town CT Page 12082 Clerk), and being more particularly bounded and described as follows:
Beginning at a point which is 25.00 feet North on a line perpendicular to the relocated Fort Shantok Road baseline at station 73+00, thence North 06° -13' -33" West, 105.00 feet to a point; thence North 83° -46' -27" East, 150.00 feet to a point; thence South 06° -13' -33" East, 105.00 feet to a point; thence South 83° -46' -27" West, 150.00 feet to the point and place of beginning; all of said courses being along land now or formerly of United Nuclear Corporation.
STATE OF CONNECTICUT   )) ss: HARTFORD, FEBRUARY 17, 1993 COUNTY OF HARTFORD     )
Then and by virtue hereof, I left a true and attested verified copy of the within original Notice and Statement Of Compensation, with and in the hands of Gary Scappini, Manager of C T Corporation System, Agent for Service for the within named defendant, UNC INCORPORATED, in the town of Hartford, on the 17th day of February, 1993.
The within is the original Notice and Statement Of Compensation, with my doings hereon endorsed.
FEES:                                  ATTEST:
Pages      $  7.00 Endorse       1.20 Service      20.00 Travel        5.00                     WILLIAM A. CALCAGNI DEPUTY SHERIFF Total       $33.20                     COUNTY OF HARTFORD